Case 7:16-cr-00022-EKD Document 157 Filed 11/02/20 Page 1 of 6 Pageid#: 934




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )      Criminal No. 7:16-cr-00022
     v.                                           )
                                                  )      By: Elizabeth K. Dillon
 ALLAH TRUTH KELLEY                               )          United States District Judge


                                   MEMORANDUM OPINION

          Defendant Allah Truth Kelley, proceeding pro se, filed a motion for compassionate

release. (Dkt. No. 137.) On July 24, 2020, pursuant to Standing Order 2019-1, the court

appointed the Federal Public Defender (FPD) to represent Kelley. (Dkt. No. 138.) The FPD

filed a supplemental motion on September 11, 2020. (Dkt. Nos. 143.) The government

responded on September 25 (Dkt. No. 149), and the FPD filed a reply on October 2 (Dkt. No.

155.)

          For the reasons stated below, Kelley’s motion will be granted.

                                         I. BACKGROUND

          In 2016, Kelley pled guilty to one count of possession of a firearm by a convicted felon

(Presentence Investigation Report 5, Dkt. No. 98) and was sentenced on January 24, 2017, to a

prison term of 78 months, followed by three years of supervised release. He had been in federal

custody since March 18, 2016. (Id. at 1.) Kelley has an extensive criminal history of firearms

and drug charges, dating back to 1996. In this case, the mother of Kelley’s third child placed a

911 call complaining that Kelley had a weapon and was refusing to leave her residence. Kelley

eventually left, but his vehicle was stopped by officers who found him alone in the car with two

semi-automatic weapons, marijuana in his pocket, and the smell of burned marijuana coming

from the car. (Id.at 5.)
Case 7:16-cr-00022-EKD Document 157 Filed 11/02/20 Page 2 of 6 Pageid#: 935




        Kelley is detained at FCI Butner Medium II in North Carolina. Kelley’s estimated

release date is September 23, 2021. He is scheduled to be transferred to a halfway house on

March 30, 2021, and he is eligible for home detention in June 2021. Kelley has an unblemished

disciplinary record, and he has participated in numerous vocational and rehabilitative workshops.

Kelley is 43 years old.

        Kelley is 5’11” and 241.5 pounds, with a body mass index (33.7) that renders him

clinically obese. Obesity is recognized by the Centers for Disease Control and Prevention

(CDC) as a risk factor that can lead to serious complications due to COVID-19. 1 According to

Bureau of Prisons’ (BOP) tracking website, there are four active cases among inmates at Butner

Medium. 2 Overall, Butner has been described as suffering “one of the worst coronavirus

outbreaks in the federal prison system.” 3

        If released, Kelley intends to stay with a longtime friend and his youngest daughter in the

City of Roanoke. Kelley has also been offered employment at a Wendy’s restaurant in Roanoke,

and he has the skills to obtain higher-wage employment. Kelley has certifications for plumbing

and electrical work, and he has developed skills for welding and floor covering.

                                               II. ANALYSIS

A. Compassionate Release

        United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act and

in pertinent part, provides that the court may not modify a term of imprisonment once it has been

imposed except that:


        1
            See https://www.cdc.gov/2019-ncov/need-extra-precautions/index.html.
         2
           See Bureau of Prisons, BOP COVID-19 Modified Operations Plan, Fed. Bureau of Prisons,
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Oct. 7, 2020).
        3
           See Lynn Bonner, “Another Butner Federal Prison Inmate Dies from Coronavirus,” News & Observer
(July 6, 2020), https://www.newsobserver.com/article244023922.html (last visited Sept. 9, 2020).

                                                        2
Case 7:16-cr-00022-EKD Document 157 Filed 11/02/20 Page 3 of 6 Pageid#: 936




               (A) the court, upon motion of the Director of the Bureau of Prisons,
               or upon motion of the defendant after the defendant has fully
               exhausted all administrative rights to appeal a failure of the Bureau
               of Prisons to bring a motion on the defendant’s behalf or the lapse
               of 30 days from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or supervised
               release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the
               factors set forth in section 3553(a) to the extent they are applicable,
               if it finds that –

               (i) extraordinary and compelling reasons warrant such a
               reduction . . . .

In addition to satisfying the above, the reduction must be “consistent with applicable policy

statement issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1). The Sentencing

Commission’s policy statement on compassionate release is set forth in U.S. Sentencing

Guidelines § 1B1.13. The Policy provides, in pertinent part, that under § 3582(c)(1)(A), the

court may reduce a term of imprisonment “if, after considering the factors set forth in 18 U.S.C.

§ 3553(a),” the court determines that:

               (1)(A) Extraordinary and compelling reasons warrant the reduction;
               ...

               (2) The defendant is not a danger to the safety of any other person
               or to the community, as provided in 18 U.S.C. § 3142(g); and

               (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. In the application notes, the Policy recognizes extraordinary and compelling

reasons with regard to medical conditions (terminal illnesses or serious conditions that diminish

self-care abilities), age with deterioration and significant time served, family circumstances, and

other extraordinary and compelling reasons other than, or in combination with, the above

reasons. U.S.S.G. § 1B1.13 n.1.




                                                 3
Case 7:16-cr-00022-EKD Document 157 Filed 11/02/20 Page 4 of 6 Pageid#: 937




B. Exhaustion

        Kelley submitted a request to the warden of his facility on June 18, 2020, and received a

denial on July 9, 2020. Because more than thirty days have passed since Kelley’s request,

Kelley has exhausted his administrative remedies as required by 3582(c)(1)(A).

C. Extraordinary and Compelling Reasons

       The government does not contest the existence of extraordinary and compelling reasons

that justify compassionate release under the First Step Act. The court finds that Kelley’s obesity

combined with the ongoing presence of inmates testing positive for COVID-19 at FCI Butner

establishes extraordinary and compelling reasons for release. “In the context of the COVID-19

outbreak, courts have found extraordinary and compelling reasons for compassionate release

when an inmate shows both a particularized susceptibility to the disease and a particularized risk

of contracting the disease at his prison facility.” United States v. Harper, No. 7:18-cr-00025,

2020 WL 2046381, at *3 (W.D. Va. Apr. 28, 2020); see also United States v. Johnson, Case No.

4:18-CR-64-BO (E.D.N.C. June 10, 2020), Dkt. No. 95 (granting compassionate release motion

by 38-year-old Butner inmate with obesity, diabetes, and hypertension).

D. Section 3553(a) Factors

       The government argues that release should be denied pursuant to the § 3553(a) factors,

which include:

                 (1) the nature and circumstances of the offense and the history and
                 characteristics of the defendant;

                 (2) the need for the sentence imposed—

                        (A) to reflect the seriousness of the offense, to promote
                        respect for the law, and to provide just punishment for the
                        offense;

                        (B) to afford adequate deterrence to criminal conduct;


                                                 4
Case 7:16-cr-00022-EKD Document 157 Filed 11/02/20 Page 5 of 6 Pageid#: 938




                       (C) to protect the public from further crimes of the
                       defendant; and

                       (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner . . .

       The government rightly notes the seriousness of Kelley’s offense—felon in possession of

a firearm—along with Kelley’s lengthy criminal history, arguing that Kelley should not be

released in order to protect the public from further crimes and to reflect the seriousness of

Kelley’s crimes. However, Kelley is scheduled to be released less than a year from now, and in

five months he is scheduled to be placed in a halfway house. Therefore, the majority of Kelley’s

sentence has been either served or reduced. The government argues that Kelley is a medium

security inmate with a high risk of recidivism, but it appears that the prospective danger to the

community has been reduced by Kelley’s rehabilitative efforts in prison. Moreover, Kelley will

be subject to a three-year term of supervised release.

       The government also argues that Kelley’s release plan is inadequate, but the court has no

reason to believe this is the case. As noted, Kelley proposes living with his youngest daughter at

the home of a longtime friend. The friend plans to transport Kelley from Butner to her home.

(Dkt. No. 155-1.) The government highlights Kelley’s diagnosis as bipolar, but this diagnosis

occurred long ago, when Kelley was twelve years old. (Presentence Report ¶ 74, Dkt. No. 98.)

Since that time, Kelley has not been treated for bipolar disorder. (BOP Medical Records, Dkt.

No. 143-1.) Further, Kelley’s firm offer of prospective employment is better than most inmates

would be able to accomplish from the confines of prison. (Dkt. No. 155-1.) In sum, the court

finds that Kelley’s release plan, which includes the social support of living with a friend and his




                                                 5
Case 7:16-cr-00022-EKD Document 157 Filed 11/02/20 Page 6 of 6 Pageid#: 939




daughter, combined with prospective employment, rehabilitation in prison, and terms of

supervised release are adequate to protect the public from further criminal behavior.

                                      III. CONCLUSION

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court finds that extraordinary and compelling

circumstances warrant a reduction in Kelley’s sentence; that Kelley does not pose a danger to

any other person or the community; that the § 3553(a) factors support a reduction in sentence;

and that the reduction is consistent with applicable Sentencing Commission Policy Statements.

The court will therefore grant Kelley’s motion for compassionate release and issue an

appropriate order.

       Entered: November 2, 2020.




                                             /s/ Elizabeth K. Dillon
                                             Elizabeth K. Dillon
                                             United States District Judge




                                                6
